              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          8:16-CR-318

vs.                                                     ORDER

MARYLOU GRUTTEMEYER,

                  Defendant.


      IT IS ORDERED


      1.   The government's Motion to Dismiss (filing 127) is granted.


      2.   Pursuant to Fed. R. Crim. P. 48(a), leave of court is granted
           for dismissal of the indictment as to defendant MaryLou
           Gruttemeyer.


      3.   The indictment is dismissed without prejudice as to
           defendant MaryLou Gruttemeyer.


      4.   This case is closed.


      Dated this 14th day of November, 2019.


                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
